Citation Nr: 0516639	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-34 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1988 to November 
1992.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In March 2000, the Board 
remanded this claim to the RO for additional action.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 1997, the veteran requested a hearing at 
the RO before the Board.  In letters dated December 1997, 
August 1999, and September 1999, the RO acknowledged this 
request and notified the veteran of the date of the hearing.  
On that date, however, the veteran failed to appear.  
Inasmuch as the veteran did not request a postponement of the 
hearing, the Board considers the veteran's hearing request 
withdrawn and this case ready to be decided.  See 38 C.F.R. 
§ 20.702(d) (2004).

For the reason explained below, the claim of entitlement to 
service connection for headaches is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and her representative if they are 
required to take further action in support of this claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding her claim of entitlement to an initial compensable 
evaluation for residuals of a left ankle sprain.

2.  The veteran's left ankle disability manifests as mild 
pain over the anterior talofibular ligament and no more than 
moderate limitation of motion.

3.  The veteran's left ankle disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a left ankle sprain have been met 
during the entire appeal period.  U.S.C.A. §§ 1155, 5102, 
5103, 5103A, (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
April 2002, after the RO initially granted the veteran 
service connection for a left ankle disability and assigned 
that disability a noncompensable evaluation in a rating 
decision dated March 1997.  However, given that notice was 
not mandated at the time of the initial RO decision, it was 
not error to provide subsequent remedial notice.  Rather, the 
timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of her appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the April 2002 notice, the RO notified the veteran of the 
change in the law and VA's duty to assist, and indicated that 
it was developing her claim pursuant to that duty.  The RO 
noted that it would make reasonable efforts to help the 
veteran get evidence necessary to support her claim, provided 
she identified the sources thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to submit 
such evidence.  The RO pointed out all evidence that had 
already been associated with the claims file and specifically 
advised the veteran to submit any other additional evidence 
she wanted considered.  The RO advised the veteran of the 
best evidence to submit to support her claim and indicated 
that, if the veteran wished VA to obtain medical reports on 
her behalf, she should sign the enclosed forms authorizing 
their release.  

Moreover, in a rating decision dated March 1997, a statement 
of the case issued in August 1997, letters dated December 
1997, July 2002 and July 2003, a remand dated March 2000, and 
a supplemental statement of the case issued in January 2005, 
VA, via the RO and the Board, provided the veteran some of 
the same information furnished in the aforementioned VCAA 
notice.  The RO again requested the veteran to identify all 
outstanding treatment records that needed to be obtained.  
The RO also informed the veteran of the evidence VA had 
attempted to secure in support of this appeal and the 
evidence the veteran still needed to secure.  The RO 
identified the reasons for which the veteran's claim was 
denied and the evidence it had considered in denying that 
claim.  The RO also furnished the veteran the provisions 
governing VA's duties to notify and assist.   

In an Informal Hearing Presentation dated May 2005, the 
veteran's representative cites to Quartuccio and intimates 
that VA did not inform the veteran of the types of evidence 
necessary to support her claim.  The representative 
specifically indicates that if a medical opinion regarding 
linkage to service or a degree of disability might support 
the veteran's claim, she should be so informed.  The Board 
acknowledges this assertion.  However, in various letters 
sent to the veteran during the course of this appeal, the RO 
advised the veteran of the best evidence to submit to support 
her claim, including doctors' statements.  

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file most of the evidence the 
veteran reported as being pertinent to her claim, including 
service medical records, private treatment records and 
records from Eisenhower Army Medical Center.  The RO tried to 
secure records from Action Potential, but a representative 
from that facility informed the RO that they charged to copy 
such records and that the veteran had previously picked up a 
copy of such records for her own use.  The RO then informed 
the veteran of the charge in a letter dated 2002 and advised 
her to submit copies of the records she previously picked up 
from Action Potential.  The veteran did not subsequently 
comply.  Second, the RO conducted medical inquiry in an 
effort to substantiate the veteran's claim by affording her a 
VA examination, during which an examiner discussed the 
severity of her left ankle disability.    

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence she should submit to substantiate her 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to her claim, no additional action is 
necessary for the Board to proceed in adjudicating this 
claim.   

II.  Analysis of Claim

The veteran seeks an increased evaluation for her left ankle 
disability.  She contends that the noncompensable evaluation 
currently assigned this disability does not accurately 
reflect the severity of her left ankle symptomatology.  This 
symptomatology allegedly includes shooting pains in the 
tissue below the ankle and limited range of motion of the 
foot and interferes with the veteran's ability to ski, roller 
blade, walk with her children, jog with her husband and wear 
high heeled shoes.  The veteran's representative argues that 
a compensable evaluation is assignable for the veteran's left 
ankle disability under 38 C.F.R. § 4.40, based on medical 
evidence of record confirming pain on use. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 
adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint.  38 C.F.R. 
§ 4.59 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO initially granted the veteran service connection for a 
left ankle disability by rating decision dated March 1997.  
The RO assigned this disability a noncompensable evaluation, 
effective from July 1996, and this evaluation has since 
remained in effect.

The RO evaluated the veteran's left ankle disability pursuant 
to Diagnostic Code (DC) 5271.  Under 38 C.F.R. § 4.71a, DC 
5271 (2004), a 10 percent evaluation is assignable for 
moderate limited motion of the ankle.  A 20 percent 
evaluation is assignable for marked limited motion of the 
ankle.  A compensable evaluation for a left ankle disability 
may also be assigned if the evidence establishes ankylosis of 
the ankle or malunion of the os calcis or astragalus with 
marked deformity.  See 38 C.F.R. § 4.71a, DCs 5270, 5272, 
5274 (2004).  In this case, the evidence noted below 
establishes that the veteran's left ankle disability more 
nearly approximates the criteria for a 10 percent evaluation, 
rather than the noncompensable evaluation initially assigned, 
under DC 5271.   

Service medical records and a written statement of the 
veteran's in-service roommate reflect that, during service, 
in February 1990, the veteran sprained her left ankle while 
on field duty.  She received treatment, including wraps, an 
orthopedic boot and crutches, for pain associated with this 
injury at a hospital emergency room.  She was then placed on 
profile for five weeks, after which she reported an ability 
to walk with minimal discomfort and soreness in the injured 
area, but no weakness, numbness or swelling.  At that time, 
an examiner noted no inflammation, edema or discoloration, 
good profusion of the soft tissues, no instability on 
inversion or with use of the Drawer test, some mild 
tenderness on palpation posterior to the lateral malleolus, 
and no palpable deformities of the tendon or bones in the 
area.  The examiner diagnosed resolving strain/sprain of the 
left ankle and advised the veteran that she could resume her 
running activities on a gradual basis.  

Since discharge, the veteran has undergone VA examinations 
and received private outpatient treatment.  During a VA 
general medical examination conducted in October 1996, the 
veteran reported left ankle aches and occasional swelling.  
An examiner noted a normal gait, minimal puffiness on the 
left lateral malleolus with no tenderness, slight reduction 
in motion, with dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees, a stiffly moving ankle, an ability to 
stand easily on tiptoes, and no weakness.  X-rays of the left 
ankle reflected no abnormality.  The examiner diagnosed 
history of sprain, left ankle, with residual.  

In February 2002, a non-physician representative from Action 
Potential submitted a handwritten statement indicating that 
the veteran had decreased dorsiflexion of the left ankle of 
20 percent, decreased inversion of the left ankle of 25 
percent, weak ankle evertors of 3+/5, and tight/shortening of 
the left Achilles tendon.

In April 2003, John M. Downey, D.O., treated the veteran for 
left ankle pain.  At that time, the veteran reported that she 
had twisted her left ankle a couple of weeks earlier when she 
fell off a ladder.  

During a VA general medical examination conducted in June 
2004, the veteran reported left ankle pain.  During a VA 
joints examination in June 2004, the veteran reported left 
ankle pain during exercise, which necessitated the use of an 
air splint and Tylenol.  She indicated that she did not use 
braces, crutches, any other walking aids, or special 
orthotics, walked a greater distance than one mile, had had 
no recurrent inversion-type injuries, was able to perform 
daily living activities and her job, and had not missed work 
secondary to ankle pain.  

The examiner noted that the veteran could rise easily from a 
sitting to standing position, walked with a normal heel-toe 
gait that was non-antalgic and did not favor her right lower 
extremity, had no swelling, mild pain over the anterior 
talofibular ligament, a stable ankle to anterior drawer and 
lateral talar tilt, dorsiflexion to 15 degrees and plantar 
flexion to 35 degrees without pain and with repetitive range 
of motion testing, intact sensation over the saphenous, 
superficial and deep peroneal, and sural nerve distribution, 
a hindfoot with 5 degrees of valgus on standing, an ability 
to go up on one foot with an active posterior tibialis, and 
active tibialis anterior, peroneals, and toe flexors.  The 
examiner indicated that the veteran had no dysesthesias or 
paresthesias, which would be consistent with reflex 
sympathetic dystrophy, and no weakness or limitation of 
motion secondary to pain in the ankle.  He opined that, 
except for the use of an air splint, which was a more 
proprioceptive type of splint versus an actual dynamic 
splint, the veteran had no dysfunction and her pain had not 
progressed.  He further opined that the veteran was not 
limited in her daily living or occupational activities.  He 
indicated that there was no history of flare-ups. 

The above evidence establishes that the veteran's service-
connected left ankle disability is disabling, albeit mildly 
so.  It manifests as mild pain over the anterior talofibular 
ligament and no more than moderate limitation of motion.  See 
38 C.F.R. § 4.71, Plate II (2004) (showing normal ankle 
dorsiflexion to 20 degrees and normal ankle plantar flexion 
to 45 degrees).  Given this limitation of motion, a 10 
percent evaluation is assignable under 38 C.F.R. § 4.71a, DC 
5271.  An evaluation in excess of 10 percent is not 
assignable under that DC, however, as the limitation of 
motion is not marked.  Rather, dorsiflexion and plantar 
flexion of the veteran's left ankle is limited by 
approximately 20 to 25 percent.  An evaluation in excess of 
10 percent is also not assignable under any other DC or 
38 C.F.R. § 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. 
at 202, because no medical professional has indicated that 
the veteran's left ankle is ankylosed, involves malunion of 
the os calcis or astragalus, or causes flare-ups of 
symptomatology more severe than was shown during outpatient 
treatment visits and VA examinations.

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's left ankle 
disability.  The veteran does not contend, and the evidence 
does not establish, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards and the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the criteria 
for an initial 10 percent evaluation for residuals of a left 
ankle sprain have been met.  The evidence supports the 
veteran's claim for this benefit during the appeal period at 
issue.  Therefore, the claim must be granted.  In reaching 
this decision, the Board considered the complete history of 
the veteran's left ankle disability as well as the current 
clinical manifestations and the effect the disability has on 
the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  


ORDER

An initial 10 percent evaluation for residuals of a left 
ankle sprain is granted during the entire appeal period, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  


REMAND

In a rating decision dated March 1997, the RO, in part, 
denied the veteran entitlement to service connection for 
headaches.  Thereafter, in a handwritten statement received 
in June 1997, the veteran expressed disagreement with the 
RO's decision.  The veteran specifically indicated that she 
wished to appeal the RO's decision on her claim for 
headaches.  By so indicating, the veteran initiated an appeal 
of the RO's March 1997 decision.    

To date, VA has not issued the veteran a statement of the 
case in response to this notice of disagreement.  The failure 
to do so in a case such as this renders the veteran's 
headache claim procedurally defective and necessitates a 
Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  The purpose of the remand is to give VA an 
opportunity to cure this defect.  Thereafter, VA should 
return the claims file to the Board only if the veteran 
perfects her appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a substantive appeal, the Board is not 
required, and in fact, has no authority, to decide the 
claim). 

This case is remanded for the following action:

AMC should furnish the veteran and her 
representative a statement of the case 
addressing the issue of entitlement to 
service connection for headaches.  The RO 
should afford the veteran and her 
representative an opportunity to perfect 
an appeal of the RO's March 1997 decision 
by submitting a substantive appeal in 
response to the issuance of the statement 
of the case.  AMC should advise the 
veteran that the claims file will not be 
returned to the Board for appellate 
consideration of this particular claim 
unless she perfects her appeal.   

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
claim of entitlement to service connection for headaches.  No 
action is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	            ____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


